WIGGINTON, Chief Judge.
This is a companion case to that of State of Florida v. Wolfe, 203 So.2d 338. The *341identical question on appeal is presented in both cases. We have this day filed our opinion in the Wolfe case by which the order quashing the information involved therein is reversed and the cause remanded for further proceedings. On the basis of that decision the similar order appealed in this case is likewise reversed and the cause remanded for further proceedings consistent with the views expressed in the Wolfe decision.
JOHNSON and SPECTOR, JJ., concur.